In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-21-00135-CV

BIG BLUE PROPERTIES WF, LLC,               §   On Appeal from the 78th District Court
Appellant

                                           §   of Wichita County (DC78-CV2020-0243)
V.

WORKFORCE RESOURCE, INC., D/B/A            §   June 2, 2022
WORKFORCE SOLUTIONS NORTH
TEXAS A/K/A TEXAS WORKFORCE
SOLUTIONS, Appellee                        §   Memorandum Opinion by Justice Kerr


                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.

       It is further ordered that Appellant Big Blue Properties WF, LLC must pay all

costs of this appeal.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Elizabeth Kerr_________________
   Justice Elizabeth Kerr